 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 7                               AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                               No. CR18-131RAJ
                         Plaintiff,
10
            v.                                   ORDER GRANTING
11                                               MOTION TO SEAL
     LAMONT JEFFREY REYNOLDS,
12
                         Defendant.
13

14       THIS MATTER, having come on for consideration upon the motion of
15   Defendant Lamont Reynolds to seal a document pursuant to the Protective Order,
16   Dkt. #405, now therefore,
17       IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #962) is GRANTED.
18   The document filed under Dkt. #963 shall remain under seal.

19

20       DATED this 2nd day of August, 2019.

21

22
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
23

24

25

26


      ORDER GRANTING MOTION TO SEAL - 1
